
	

113 HR 443 IH: Protecting America’s Solvency Act of 2013
U.S. House of Representatives
2013-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 443
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2013
			Mr. Brooks of Alabama
			 (for himself, Mr. Bachus,
			 Mr. Jones, and
			 Mr. Southerland) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To increase the statutory limit on the public debt by $1
		  trillion upon the adoption by Congress of a balanced budget Constitutional
		  amendment and by an additional $1 trillion upon ratification by the States of
		  that amendment.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting America’s Solvency Act of
			 2013.
		2.Increase in the
			 statutory limit on the public debt
			(a)AdoptionEffective
			 upon the adoption by the Congress of a balanced budget Constitutional amendment
			 with the provisions described in section 3 below, the statutory limit on the
			 public debt set forth in section 3101(b) of title 31, United States Code, is
			 increased by $1 trillion.
			(b)RatificationEffective
			 upon the ratification by the States of the balanced budget Constitutional
			 amendment with the provisions described in section 3 below, the statutory limit
			 on the public debt set forth in section 3101(b) of title 31, United States
			 Code, is increased by an additional $1 trillion.
			3.Required
			 provisions of a balanced budget constitutional amendmentA balanced budget Constitutional amendment,
			 to comply with the requirements of section 2 above, must include the following
			 provisions:
			(1)Total outlays of
			 the United States for any fiscal year shall not exceed total receipts for that
			 fiscal year. Total receipts shall include all receipts of the United States
			 except those derived from borrowing. Total outlays shall include all outlays of
			 the United States except those for repayment of debt principal. The United
			 States shall have no fiscal year deficits except pursuant to the terms of the
			 amendment.
			(2)The fiscal year
			 deficit prohibition described herein may be suspended by a majority of the
			 membership of both Houses of Congress, by roll call vote, for any fiscal year
			 in which the United States is actively engaged in military conflict pursuant to
			 a war declared by Congress pursuant to article I, section 8, or may be
			 suspended by four-fifths of the membership of Congress, by roll call vote, for
			 any other fiscal year.
			(3)In any fiscal year
			 in which Congress does not suspend the amendment pursuant to its terms and in
			 which total outlays will or may exceed total receipts, the President shall take
			 such steps as are necessary to ensure total outlays for that fiscal year do not
			 exceed total receipts. The President may not order any increase in taxes or
			 other revenue measures to enforce the amendment. A President’s failure to
			 prevent a prohibited fiscal year deficit is an impeachable offense.
			(4)Any Member of
			 Congress and any Governor or attorney general of any State shall have standing
			 and a cause of action to seek judicial enforcement of the amendment. No court
			 of the United States or of any State may order any increase in taxes or other
			 revenue measures to prevent or reduce fiscal year deficits.
			(5)(A)The amendment shall be
			 phased-in beginning with the first fiscal year commencing six or more months
			 after ratification of the amendment by the States.
				(B)Within three months after
			 ratification, the President shall calculate the total outlays, the total
			 receipts, and the resulting deficit of the United States for the fiscal year in
			 which the amendment was ratified. This deficit is the Base
			 Deficit.
				(C)Fiscal year deficits shall be phased
			 out as follows:
					(i)The deficit for the first fiscal
			 year commencing 6 or more months after ratification by the States of the
			 amendment shall not exceed 80 percent of the Base Deficit.
					(ii)The deficit for the first fiscal
			 year commencing 18 or more months after ratification by the States of the
			 amendment shall not exceed 60 percent of the Base Deficit.
					(iii)The deficit for the first fiscal
			 year commencing 30 or more months after ratification by the States of the
			 amendment shall not exceed 40 percent of the Base Deficit.
					(iv)The deficit for the first fiscal
			 year commencing 42 or more months after ratification by the States of the
			 amendment shall not exceed 20 percent of the Base Deficit.
					(v)There shall be no deficit for any
			 fiscal year commencing 54 or more months after ratification by the States of
			 the amendment.
					
